Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application 16/419,558, which issued as U.S.10,689,345, and which is a continuation of U.S. Application 15/558,632, which issued as U.S. 10,343,992, and which is a national stage of PCT/GB2016/050851, filed 3/24/2016, claiming priority to GB Applications GB151829.1, filed 7/21/2015, and GB `505429.0, filed 3/30/2015.
Election/Restrictions
Claims 22-36 are pending. Applicant's election without traverse of Group I, claims 22-31, in the reply filed on 9/10/2021 is acknowledged. Accordingly, claims 32-36 are withdrawn, as drawn to a non-elected invention.
Claim Interpretation
The identity of Group R9 is not provided in the claims, other than the recitation that this element forms a ring with R10. It is presumed that R9 may at least be carbon,
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-31 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for example compounds and compounds similar to them, does not reasonably provide enablement for the full scope of compounds encompassed by the claims. The specification does not enable any person skilled in practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
This invention concerns compounds for use as medicaments and methods of use of those compounds. This art is generally considered to be unpredictable. The claims encompass a broad range of compounds which includes compounds with numerous bromo, iodo, amino, and nitro substituents, among them those depicted below.
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

The specification provides no guidance, direction, or examples pertaining to any compound with a plurality of bromo, iodo, nitro, or amino substituents. Such groups are known to confer particular steric and electronic properties that could cause compounds with these substituents to have properties that differ from example compounds which lack any of these groups.
Predictability in chemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. As noted above, the specification provides no compounds among the listed examples that have bromo, iodo, nitro, or amino substituents. The prior art provides no information to compensate for this absence. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior or effectiveness in inhibition of deubiquitylating enzymes of compounds with substituent moieties that differ from those in the exemplified compounds. Absent predictability of their behavior, the use of such compounds requires invention, not development. That is undue experimentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 22-31 are also rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Since the identity of R9 is not provided, other than the recitation that it forms a ring, it is not possible to determine what Applicants intend the claim to encompass.

	
	Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622